Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This action is in response to Applicant’s submission December 20, 2021, After Final.

	Applicant’s proposed amendment submitted December 20, 2021, will not be entered as it does not overcome all of the issues presented in the previous office action.  The amendment removes diabetes from among the list of conditions recited in claim 1.  While Applicant argues that this amendment overcomes the rejections under 35 USC 103 based on the disclosure of Eigenbrodt et al. US2005/0054584.  However, Eigenbrodt et al. discloses that one of the benefits of the invention is that delayed damage from diabetes mellitus is prevented. (See p. 1 paragraph 9) This reference to delayed damage from diabetes falls within the broad scope of the term “complications of diabetes” recited in claim 1 of the proposed amendment.
	Furthermore even assuming that a different amendment were entered removing reference to complications of diabetes from the claims, the claims still refer to conditions which it would have been obvious to treat with a combination of the claimed medicaments.  For example US pre-grant publication 2011/0046083 (Cited in PTO-892) discloses using activators of PKM2 including fructose-1,6-bisphosphate for treating cancer. (paragraphs 6-7 and 102) Chinese patent publication CN102125569 (Reference included with PTO-892) additionally discloses treatment of cancer using fructose-1,6-bisphosphate.  US pre-grant publication 2008/0166323 (Cited in PTO-892) discloses preserving tissues or organs by increasing the level of a metabolite of the hexosamine biosynthesis pathway. (paragraphs 9-10) This method includes reducing pathogenic stresses on tissues resulting from ischemia, hemorrhage, stroke, or myocardial infarction. (paragraph 69) Therapeutic compounds that can be administered in this 
	In view of the teachings of the art, even if the claims were amended so as to eliminate all reference to diabetes or its complications, it would still be obvious to treat at least some of the conditions recited in claim 1 with fructose-1,6-bisphosphate, and additionally with at least some of the second active agents recited in the claim, based on the known therapeutic activities of these classes of compounds against these diseases and a rationale of combining elements known to be useful for the same purpose.  Because claim 1 recites five different classes of second active agents and twelve different pathological indications to be treated, it could not be determined within the time allotted under the After Final Consideration Pilot whether any specific combinations of elements falling within claim 1 would be allowable.
	For these reasons the proposed amendment is not entered and the application is treated under pre-AFCP practice.  All rejections or record in the previous action are maintained in view of the non-entry of the amendment.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        1/13/2022